
	

115 HR 7 : No Taxpayer Funding for Abortion and Abortion Insurance Full Disclosure Act of 2017
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 7
		IN THE SENATE OF THE UNITED STATES
		January 30, 2017Received; read twice and referred to the Committee on FinanceAN ACT
		To prohibit taxpayer funded abortions.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the No Taxpayer Funding for Abortion and Abortion Insurance Full Disclosure Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Prohibiting Federally Funded Abortions
					Sec. 101. Prohibiting taxpayer funded abortions.
					Sec. 102. Amendment to table of chapters.
					Title II—Application under the Affordable Care Act
					Sec. 201. Clarifying application of prohibition to premium credits and cost-sharing reductions
			 under ACA.
					Sec. 202. Revision of notice requirements regarding disclosure of extent of health plan coverage of
			 abortion and abortion premium surcharges.
			IProhibiting Federally Funded Abortions
 101.Prohibiting taxpayer funded abortionsTitle 1, United States Code, is amended by adding at the end the following new chapter:  4Prohibiting taxpayer funded abortions  301. Prohibition on funding for abortions. 302. Prohibition on funding for health benefits plans that cover abortion. 303. Limitation on Federal facilities and employees. 304. Construction relating to separate coverage. 305. Construction relating to the use of non-Federal funds for health coverage. 306. Non-preemption of other Federal laws. 307. Construction relating to complications arising from abortion. 308. Treatment of abortions related to rape, incest, or preserving the life of the mother. 309. Application to District of Columbia. 301.Prohibition on funding for abortionsNo funds authorized or appropriated by Federal law, and none of the funds in any trust fund to which funds are authorized or appropriated by Federal law, shall be expended for any abortion.
 302.Prohibition on funding for health benefits plans that cover abortionNone of the funds authorized or appropriated by Federal law, and none of the funds in any trust fund to which funds are authorized or appropriated by Federal law, shall be expended for health benefits coverage that includes coverage of abortion.
 303.Limitation on Federal facilities and employeesNo health care service furnished— (1)by or in a health care facility owned or operated by the Federal Government; or
 (2)by any physician or other individual employed by the Federal Government to provide health care services within the scope of the physician’s or individual’s employment,
 may include abortion.304.Construction relating to separate coverageNothing in this chapter shall be construed as prohibiting any individual, entity, or State or locality from purchasing separate abortion coverage or health benefits coverage that includes abortion so long as such coverage is paid for entirely using only funds not authorized or appropriated by Federal law and such coverage shall not be purchased using matching funds required for a federally subsidized program, including a State’s or locality’s contribution of Medicaid matching funds.
 305.Construction relating to the use of non-Federal funds for health coverageNothing in this chapter shall be construed as restricting the ability of any non-Federal health benefits coverage provider from offering abortion coverage, or the ability of a State or locality to contract separately with such a provider for such coverage, so long as only funds not authorized or appropriated by Federal law are used and such coverage shall not be purchased using matching funds required for a federally subsidized program, including a State’s or locality’s contribution of Medicaid matching funds.
 306.Non-preemption of other Federal lawsNothing in this chapter shall repeal, amend, or have any effect on any other Federal law to the extent such law imposes any limitation on the use of funds for abortion or for health benefits coverage that includes coverage of abortion, beyond the limitations set forth in this chapter.
 307.Construction relating to complications arising from abortionNothing in this chapter shall be construed to apply to the treatment of any infection, injury, disease, or disorder that has been caused by or exacerbated by the performance of an abortion. This rule of construction shall be applicable without regard to whether the abortion was performed in accord with Federal or State law, and without regard to whether funding for the abortion is permissible under section 308.
 308.Treatment of abortions related to rape, incest, or preserving the life of the motherThe limitations established in sections 301, 302, and 303 shall not apply to an abortion— (1)if the pregnancy is the result of an act of rape or incest; or
 (2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness that would, as certified by a physician, place the woman in danger of death unless an abortion is performed, including a life-endangering physical condition caused by or arising from the pregnancy itself.
 309.Application to District of ColumbiaIn this chapter: (1)Any reference to funds appropriated by Federal law shall be treated as including any amounts within the budget of the District of Columbia that have been approved by an Act of Congress pursuant to section 446 of the District of Columbia Home Rule Act (or any applicable successor Federal law).
 (2)The term Federal Government includes the government of the District of Columbia.. 102.Amendment to table of chaptersThe table of chapters for title 1, United States Code, is amended by adding at the end the following new item:
				
					
						4.Prohibiting taxpayer funded abortions301.
			IIApplication under the Affordable Care Act
			201.Clarifying application of prohibition to premium credits and cost-sharing reductions under ACA
				(a)In general
					(1)Disallowance of refundable credit and cost-sharing reductions for coverage under qualified health
			 plan which provides coverage for abortion
 (A)In generalSubparagraph (A) of section 36B(c)(3) of the Internal Revenue Code of 1986 is amended by inserting before the period at the end the following: or any health plan that includes coverage for abortions (other than any abortion or treatment described in section 307 or 308 of title 1, United States Code).
 (B)Option to purchase or offer separate coverage or planParagraph (3) of section 36B(c) of such Code is amended by adding at the end the following new subparagraph:
							
								(C)Separate abortion coverage or plan allowed
 (i)Option to purchase separate coverage or planNothing in subparagraph (A) shall be construed as prohibiting any individual from purchasing separate coverage for abortions described in such subparagraph, or a health plan that includes such abortions, so long as no credit is allowed under this section with respect to the premiums for such coverage or plan.
 (ii)Option to offer coverage or planNothing in subparagraph (A) shall restrict any non-Federal health insurance issuer offering a health plan from offering separate coverage for abortions described in such subparagraph, or a plan that includes such abortions, so long as premiums for such separate coverage or plan are not paid for with any amount attributable to the credit allowed under this section (or the amount of any advance payment of the credit under section 1412 of the Patient Protection and Affordable Care Act)..
						(2)Disallowance of small employer health insurance expense credit for plan which includes coverage for
 abortionSubsection (h) of section 45R of the Internal Revenue Code of 1986 is amended— (A)by striking Any term and inserting the following:
							
 (1)In generalAny term; and (B)by adding at the end the following new paragraph:
							
								(2)Exclusion of health plans including coverage for abortion
 (A)In generalThe term qualified health plan does not include any health plan that includes coverage for abortions (other than any abortion or treatment described in section 307 or 308 of title 1, United States Code).
									(B)Separate abortion coverage or plan allowed
 (i)Option to purchase separate coverage or planNothing in subparagraph (A) shall be construed as prohibiting any employer from purchasing for its employees separate coverage for abortions described in such subparagraph, or a health plan that includes such abortions, so long as no credit is allowed under this section with respect to the employer contributions for such coverage or plan.
 (ii)Option to offer coverage or planNothing in subparagraph (A) shall restrict any non-Federal health insurance issuer offering a health plan from offering separate coverage for abortions described in such subparagraph, or a plan that includes such abortions, so long as such separate coverage or plan is not paid for with any employer contribution eligible for the credit allowed under this section..
 (3)Conforming ACA amendmentsSection 1303(b) of Public Law 111–148 (42 U.S.C. 18023(b)) is amended— (A)by striking paragraph (2);
 (B)by striking paragraph (3), as amended by section 202(a); and (C)by redesignating paragraph (4) as paragraph (2).
 (b)Application to multi-State plansParagraph (6) of section 1334(a) of Public Law 111–148 (42 U.S.C. 18054(a)) is amended to read as follows:
					
 (6)Coverage consistent with federal abortion policyIn entering into contracts under this subsection, the Director shall ensure that no multi-State qualified health plan offered in an Exchange provides health benefits coverage for which the expenditure of Federal funds is prohibited under chapter 4 of title 1, United States Code..
 (c)Effective dateThe amendments made by subsection (a) shall apply to taxable years ending after December 31, 2017, but only with respect to plan years beginning after such date, and the amendment made by subsection (b) shall apply to plan years beginning after such date.
				202.Revision of notice requirements regarding disclosure of extent of health plan coverage of abortion
			 and abortion premium surcharges
 (a)In generalParagraph (3) of section 1303(b) of Public Law 111–148 (42 U.S.C. 18023(b)) is amended to read as follows:
					
						(3)Rules relating to notice
 (A)In generalThe extent of coverage (if any) of services described in paragraph (1)(B)(i) or (1)(B)(ii) by a qualified health plan shall be disclosed to enrollees at the time of enrollment in the plan and shall be prominently displayed in any marketing or advertising materials, comparison tools, or summary of benefits and coverage explanation made available with respect to such plan by the issuer of the plan, by an Exchange, or by the Secretary, including information made available through an Internet portal or Exchange under sections 1311(c)(5) and 1311(d)(4)(C).
 (B)Separate disclosure of abortion surchargesIn the case of a qualified health plan that includes the services described in paragraph (1)(B)(i) and where the premium for the plan is disclosed, including in any marketing or advertising materials or any other information referred to in subparagraph (A), the surcharge described in paragraph (2)(B)(i)(II) that is attributable to such services shall also be disclosed and identified separately..
 (b)Effective dateThe amendment made by subsection (a) shall apply to materials, tools, or other information made available more than 30 days after the date of the enactment of this Act.
				Passed the House of Representatives January 24, 2017.Karen L. Haas,Clerk.
